DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on October 1, 2021 in response to the Office Action dated July 01, 2021. This action is made Final.
	Claims 1-4 and 6-9 are pending.
Claims 1 and 6 are independent claims.
	Claims 1 and 6 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1-4 and 6-9, cancelled claims 5 and 10, and submitted arguments against the prior art in the Office Action dated July 01, 2021.
	Based on Applicant’s amendments, the Examiner notes the claims are longer subject to interpretation under 35 USC 112(f).
	Based on Applicant’s amendments and arguments, the Examiner withdraws the corresponding rejection of claims 1-10 under 35 USC 101 (Alice analysis).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al., US Patent Application Publication no. US 2004/0181759 (“Murakami”), and further in view of Chisholm, US Patent Application Publication no. US 2012/0011428 (“Chisholm”).
Claim 1:
	Murakami teaches or suggests a word extraction assistance system comprising: 
a storage device that stores a document archive, including a plurality of documents that is subject of following steps, and a dictionary that defines relations between words (see Fig. 6; para. 0012 - to create a dictionary in consideration of abbreviations, misspellings (including misconversion), and the like; para. 0016 - based on whole of the document data; para. 0017 - document data itself in which the object word is used is utilized as a corpus; para. 0046 - the candidate synonym sets for the respective writer and the candidate synonym set for the collective data; para. 0054 - candidate synonym set Cnull generated from the collective data for documents; para. 0083 - text mining, an optimum thesaurus for a document to which the thesaurus is to be applied can be dynamically generated to realize more accurate document analysis; Claim 1 - generating a first set of candidate synonyms for the object word, based on the whole of the document data.);
a calculation device including one or more processors configured to perform the steps of:
comparing predetermined words in a document contained in the document archive with the dictionary, wherein the predetermined words are selected by a user (see para. 0046 - data 110 for each writer is a database in which nouns generated from document data. candidate synonym acquisition device 130 generates a candidate synonym set for each writer from the data 110 for each writer, and generates a candidate synonym set for the collective data from the collective data. candidate synonym sets for the respective writer and the candidate synonym set for the collective data; para. 0046 - the candidate synonym sets for the respective writer and the candidate synonym set for the collective data; para. 0047 - an object word (input word), which is a word desired to be examined; para. 0054 - candidate synonym set Cnull generated from the collective data for documents; para. 0054 - the candidate synonyms for the input word A ( object word) are generated; para. 0055 - the input word is "battery;” para. 0066 -  user can confirm the provided contents to define candidate synonyms for the concept; para. 0071 - candidate synonym generation of the present embodiment is performed on identical documents; para. 0075 -  when "customer" is selected as the input word; para. 0077- candidate synonyms can be obtained even for technical terms and special-purpose words; para. 0080 - documents in which a given concept is identified or estimated to be represented as a specific synonym, of course, these documents may be used as partial data; para. 0083 - candidate synonyms can be generated efficiently when a thesaurus usable in text mining is created; para. 0083 - generating the candidate 
generating candidate-for-structure data related relations between predetermined words selected by the user and the dictionary (see para. 0046 - data 110 for each writer is a database in which nouns generated from document data. candidate synonym acquisition device 130 generates a candidate synonym set for each writer from the data 110 for each writer, and generates a candidate synonym set for the collective data from the collective data. candidate synonym sets for the respective writer and the candidate synonym set for the collective data; para. 0047 - an object word (input word), which is a word desired to be examined; para. 0054 - candidate synonym set Cnull generated from the collective data for documents; para. 0054 - the candidate synonyms for the input word A ( object word) are generated; para. 0055 - the input word is "battery;” para. 0066 -  user can confirm the provided contents to define candidate synonyms for the concept; para. 0071 - candidate synonym generation of the present embodiment is performed on identical documents; para. 0075 -  when "customer" is selected as the input word; para. 0077- candidate synonyms can be obtained even for technical terms and special-purpose words; para. 0080 - documents in which a given concept is identified or estimated to be represented as a specific synonym, of course, these documents may be used as partial data; para. 0083 - candidate synonyms can be generated efficiently when a 
computing a probability of the candidate-for-structured data related to the relations between the predetermined words selected by the user and the dictionary (see para. 0020 - containing only the sentences by the single writer; extracting words contained in the document data, calculating degrees of relatedness between the extracted words and the object word. words contained in the partial data, calculating degrees of relatedness between the extracted words and the object word; para. 0044 - n the candidate synonym set for each person also have high probabilities of properly representing the concept of the object word; para. 0046 - the candidate synonym sets for the respective writer and the candidate synonym set for the collective data; para. para. 0054 - candidate synonym set Cnull generated from the collective data for documents; Claim 3 - the predetermined criterion is a degree of relatedness, and the word determined to be the specific synonym is the candidate synonym having the highest degree of relatedness with the object word.);
applying a predetermined threshold to the computed probability to determine whether the candidate-for-structured data is related to the predetermined word selected by the user (see para. 0020 - matching the words ranked in places equal to or higher than a threshold value place in any of the second sets to be "absolute"; 
adding the candidate-for-structured data to the dictionary responsive to the computed probability of the candidate-for-structured data satisfying the predetermined threshold (see para. 0015 – dynamically generating an optimum thesaurus for a document to which the thesaurus is to be applied; para. 0020 - matching the words ranked in places equal to or higher than a threshold value place in any of the second sets to be "absolute"; evaluating, among the words contained in the first set except the words evaluated to be "absolute," the words matching the words ranked in places lower than the threshold value place in any of the second sets, to be "negative"; and generating the candidate synonyms for the object word from the words of the first set except the words evaluated to be "negative;” para. 0021 - the threshold place is set high, the probability that synonyms which should 
Murakami fails to explicitly disclose classifying the plurality of documents stored in the document archive according to one or more document identification rules, to identify a set of documents having a given classification; from the set documents having the given classification; based on a plurality of features included in the document, the plurality of features comprising a first word included in the document, a second word included in the document, and a number of words between the first word and the second word, and comparing the plurality of features included in the document with machine-learning data to compute the probability.
Chisholm teaches or suggests classifying the plurality of documents stored in the document archive according to one or more document identification rules, to identify a set of documents having a given classification; from the set documents having the given classification; based on a plurality of features included in the document, the plurality of features comprising a first word included in the document, a second word included in the document, and a number of words between the first word and the second word, and comparing the plurality of features included in the document with machine-learning data to compute the probability  (see para. 0054 - relation extraction algorithms known in the art take into account the proximity of entities, or the words surrounding or between entities, when determining whether the document indicates that there is a relation between entities; para. 0088 - retrieving digital representations of documents fulfilling one or more criteria; para. 0117 -batch of digital representations of documents may fulfil the same search criteria; para. 0232 - the documents may be retrieved in printed form and scanned. Document files (which constitute digital representations of documents) are then classified and filtered 6 before being subject to an information extraction procedure 8 using natural language processing (NLP); para. 0236 – retrieving documents files and filtering them. predetermined criteria. For example, documents fulfilling certain criteria; para. 0238 - Document files (which have been converted if need be) are optionally filtered.); para. 0247 - training instance is represented as a features-value pair, where features are TF-IDF weighted word lemmas that co-occur with the protein mentioned in a context window; para. 0248 - rule-based matcher are invoked, each of which independently identifies surface forms which are similar to the mention of an entity, which are known synonyms of entities, within the ontology; para. 0251 - relation extraction module uses simple contextual features to detect binary relations between proteins. relation candidate is created and its relevant features extracted. Probabilities are assigned to each instance 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Murakami, to include classifying the plurality of documents stored in the document archive according to one or more document identification rules, to identify a set of documents having a given classification; from the set documents having the given classification; based on a plurality of features included in the document, the plurality of features comprising a first word included in the document, a second word included in the document, and a number of words between the first word and the second word, and comparing the plurality of features included in the document with machine-learning data to compute the probability
Claim(s) 6:
Claim(s) 6 correspond to Claim 1, and thus, Murakami and Chisholm teaches or suggests the limitations of claim(s) 6 as well.

Allowable Subject Matter
Claims 2-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176